COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-396-CR
 
 
RONNIE GREER                                                                   APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
            FROM
THE 362ND DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Ronnie Greer is
attempting to appeal from his conviction for felony driving while
intoxicated.  We must dismiss an appeal
if the trial court=s
certification shows that the appellant has no right of appeal.[2]  In this case, appellant pleaded guilty
pursuant to a plea-bargain agreement, which the trial court followed, and the
trial court certified that appellant has waived the right of appeal.  The record supports the trial court=s certification.  
We notified appellant by
letter that his appeal was subject to dismissal based on the trial court=s certification unless he filed a response showing grounds for
continuing the appeal.  Although
appellant has responded, he has not stated grounds for continuing the
appeal.  Accordingly, we dismiss the
appeal.[3]
PER CURIAM
 
PANEL
D:  CAYCE, C.J.; LIVINGSTON and
DAUPHINOT, JJ.
 
DO NOT PUBLISH        
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 29, 2007                           
 
 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 25.2(d).


[3]See
id.; Tex. R. App. P.
43.2(f).